Citation Nr: 1526500	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-08 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified at a hearing before the undersigned in September 2014.  A transcript of this hearing has been associated with the claims file.

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  An August 2003 RO rating decision reopened and denied the Veteran's claim of entitlement to service connection for a left shoulder disability.  The appellant was notified but did not perfect an appeal of the decision.

2.  Evidence associated with the claims file after the final denial in August 2003 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The August 2003 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the August 2003 RO rating decision in is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim of entitlement to service connection for a left shoulder disability.  As such, no further discussion of VA's duty to notify or assist is necessary regarding this claim.

In an August 2003 RO rating decision, the Veteran's claim for entitlement to service connection for a left shoulder disability was reopened and denied.  The Veteran was notified of the decision in September 2003.  The Veteran did not perfect an appeal of this decision.

The evidence before the VA at the time of the August 2003 RO rating decision included statements of the Veteran, VA treatment records, reports of VA examinations, private treatment records, and service treatment records.  

In the decision the RO stated that the claim had been denied by a rating decision dated in August 1971 on the basis that the condition existed prior to military service, with no evidence or permanent aggravation due to that service.  The decision continued to deny the claim on the basis that the evidence continued to show that the condition was not incurred in or aggravated by military service. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  As additional, relevant evidence was not received and a notice of disagreement was not submitted within one year of the date of notice, the decision became final.

The claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in September 2009.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

In a statement dated in December 2009 the Veteran reported that he re-injured his left shoulder in service.  He indicated that after the hospital removed the cast applied following the in-service surgery for his left shoulder, he fell exiting the shower; hitting the same shoulder.  The Veteran reported that same at his September 2014 hearing before the undersigned.

The Board finds that the newly submitted evidence is both new and material.  The evidence is new as it was not of record at the time of the prior denial.  The evidence is also material because it indicates that the Veteran's shoulder may have been injured in service after the corrective shoulder surgery.  Thus, the recently submitted evidence relates to an unestablished fact (an in-service injury or aggravation) and, with the duty to assist, could reasonably substantiate the claim. 

In light of the above, the Board finds that the evidence received since the prior final denial regarding the claim of entitlement to service connection for a heart disorder is both new and material and, therefore, the request to reopen is granted.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received; the claim of entitlement to service connection for a left shoulder is reopened.


REMAND

In a January 2012 statement, the Veteran reported that he received ongoing care from VA, including for his left shoulder disability, and that his last appointment was in January 2012.  Review of the claims file does not reveal any VA treatment records dated since March 2010.  Thus, attempts must be made to obtain and associate with the claims file all VA treatment records regarding the Veteran dated since March 2010.  38 C.F.R. § 3.159.

It is unclear from printouts in the record whether the Veteran has been awarded benefits from the Social Security Administration (SSA) and if so, what type of benefits.  On remand, it should be determined whether the Veteran has been awarded SSA benefits and any related records should be obtained.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2009).

A Report of Medical Examination at entrance to service does not reveal any musculoskeletal disorders.  Service treatment records reveal reports of left shoulder dislocations prior to service and during service.  Service treatment records reveal that the Veteran underwent left shoulder surgery in service in April 1970.  In July 1970 the Veteran was reported to have been ordered to duty to preclude prolonged or strenuous use of the left upper extremity but that a limited duty designator was not assigned.  In December 1970 the Veteran was found to be lacking 20 degrees of external rotation of the left shoulder but to be fit for full duty.  In March 1971 the Veteran was noted to be postoperative for Putti-Platt for recurrent shoulder dislocation and stated that the Veteran was fit for full duty.  Later in March 1971 the Veteran was noted to have had six months of limited duty post surgery and that he recently reported to sea duty and was still having pain in the left deltoid at rest and worse with exertion.  He had full range of motion of the left shoulder but weakness in the left upper extremity.  The Veteran was diagnosed with status post repair of dislocated left shoulder with muscle pain.  The disposition included that the Veteran should not be assigned any work requiring use of the left upper extremity for two weeks, otherwise fit for all duty.  A Report of Medical Examination at separation from service in April 1971 stated that the Veteran's musculoskeletal system and upper extremities were normal.

The Veteran has reported that after the surgery in service he fell and injured his left shoulder again.  He stated that after the injury he was put on light duty for the remainder of his active duty service.  

The Veteran was afforded a VA medical examination regarding the etiology of his current left shoulder disability in July 1971.  The Veteran reported pains in the shoulder now and then.  It was noted that the Veteran first dislocated his left shoulder while boxing in high school.  He had additional dislocations prior to service and then while in service in March 1970 the left shoulder was dislocated in service.  He underwent repair surgery and reported that it had not dislocated since.  

The Veteran was afforded another VA medical examination in May 2003.  The history of dislocations was again recounted and the Veteran reported progressive pain in the left shoulder since.  After physical examination the examiner diagnosed post left shoulder recurrent dislocation, post open Bankart repair, capsular shift now with limitations of motion as well as glenohumeral degeneration and pain.  The examiner stated that though the original injury happened before his time in service, he had recurrence and aggravation while in service.  He ultimately had surgery while in service.  The examiner opined that it is more likely than not that this is a service-connected disorder.

Thereafter, the examiner provided an addendum to the opinion in July 2003.  The examiner stated that he had reviewed the prior examinations and found that, although unusual for the procedure that the Veteran underwent, the Veteran had symmetric strength and range of motion.  The examiner explained that the procedure is notoriously associated with limitations in motion, particularly external rotation as the goal of the operation is to severely limit rotation.  Thus, as he had a normal examination with no limitations of motion in 1971 that was immediately postoperative, the limitations of motion that have occurred are more likely to have occurred after his time in the military and could have been due to other causes.  The examiner continued to conclude that the limitations in motion that were found on examination must have occurred after his time in the military and may not have been due to his surgery in the military.

It is unclear whether there is clear and unmistakable evidence that the Veteran's left shoulder disability preexisted service and was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  No opinion has been rendered regarding whether the Veteran's reported injury after the corrective surgery may have caused the Veteran's current left shoulder disability.  Therefore, it is necessary to remand the claim for the Veteran to be afforded a VA medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file complete VA treatment records dated since March 2010.

2.  Take all appropriate action to request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA medical examination regarding his claimed left shoulder disability.  The claims file and copies of all pertinent records must be made available to the examiner for review in conjunction with the examination.

The examiner should specifically identify any pertinent disabilities of the left shoulder.

Based on the examination and review of the record, the examiner should address the following: 

(a) Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had a left shoulder disability prior to his entry onto active duty?

(b) If the answer is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting left shoulder disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  In answering this question, the examiner should consider the Veteran's assertions that he reinjured the shoulder when he fell in the shower after the surgery.  

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that any currently diagnosed left shoulder disability had its onset in or is related to the Veteran's active service?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

The examiner must provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


